The Supreme Court reversed the decision of the Court below on March 5, 1866, in the following opinion per
Read, J.:
The suggestion filed by the plaintiff’ in order to show what his claim is, is defective and insufficient in not showing whether he claimed only the interest, or the principal and interest, and if the latter then, whether his averment of default in payment of the semi-annual interest is limited only to the bonds sued upon, or extends to all the bonds secured by the mortgage stated in the bonds.
This suggestion being thus defective, we do not know on what grounds the Court below rendered judgment.
And the judgment is therefore reversed and a procedendo awarded.